Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 1 of 6
Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 2 of 6
Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 3 of 6
Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 4 of 6
Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 5 of 6
Case 6:20-bk-16425-WJ   Doc 14 Filed 12/23/20 Entered 12/23/20 14:34:33   Desc
                         Main Document    Page 6 of 6
